DETAILED ACTION
 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 
 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A.	Claims 1, 7-11, 13 and 14 are rejected under 35 USC 103 as being unpatentable over Murakami (US 2011/0001763) in view of Ribbich et al. (US 2017/0234562).

With respect to claim 1, Murakami teaches obtaining distance information acquired using a sensor, the distance information being indicative of a distance between the display device and a user (para [0009]); 
when a distance indicated by the distance information is greater than or equal to a first reference distance (Fig. 3A, 301), displaying, in a display, a second number (1) of first objects each corresponding to each or a plurality of the first number (15) (Fig. 3A, 304), of apparatuses and indicative of a state of the corresponding apparatus (Fig. 3A); and 
when a distance indicated by the distance information is less than the first reference distance (Fig.3A, 302), selecting, a third number (9)(Fig. 3A, 303)of apparatuses from among the first number of apparatuses according to a predetermined condition, the third number being smaller than the first number, to display, in the display, a fourth number (3)(Fig. 3A, 302)of second objects each corresponding to each or a plurality of the third number of apparatuses and indicative of a state of the corresponding apparatus (para [0067]-[0072], Fig. 3A)
Murakami does not teach expressly that obtaining states of a first number of apparatuses installed in the building by using a communication device; 
Ribbich et al. teach obtaining states of a first number of apparatuses installed in the building by using a communication device (Fig. 7A; para [0139]).
At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to obtain states of a first number of apparatuses installed in the building by using a communication device in the method of Murakami.
      	The suggestion/motivation for doing so would have been that to display and control useful information.
Therefore, it would have been obvious to combine Ribbich et al.  with Murakami to obtain the invention as specified in claim 1.

With respect to claim 7, Ribbich et al. teach obtaining identification information of the user based on voice or an image of the user, wherein the predetermined condition is a condition in accordance with the identification information (para [0217]).



With respect to claim 8, Ribbich et al. teach user related information in which the identification information of the user and one or more of the first number of apparatuses are associated with each other; and specifying the apparatus corresponding to the user based on the identification information and the user related information to select the specified apparatus as the apparatus satisfying the predetermined condition (para [0217]).

With respect to claim 9, Ribbich et al. teach obtaining an operation history including an operation history of the user for each of the first number of apparatuses; and specifying an apparatus with a frequency of use by the user of greater than or equal to a reference frequency determined in advance based on the identification information and the operation history to select the specified apparatus as the apparatus satisfying the predetermined condition (para [0286]).

With respect to claim 10, Ribbich et al. teach obtaining user related information in which an attribute of the user and one or more of the first number of apparatuses are associated with each other; and specifying an attribute of the user from the identification information, and based on the specified attribute of the user and the user related information, specifying the apparatus corresponding to the attribute of the user to select the specified apparatus as the apparatus satisfying the predetermined condition (para [0286]).

the first object is displayed in a color corresponding to an operation state (para [0182]).

With respect to claim 11, Murakami teaches that in a case where a distance indicated by the distance information is greater than or equal to a third reference distance which is larger than the first reference distance, the first object is not displayed (para [0019])


With respect to claim 13, claim 13 is rejected same reason as claim 1 above.
With respect to claim 14, claim 14 is rejected same reason as claim 1 above.




B.	Claim 2  is rejected under 35 USC 103 as being unpatentable over Murakami (US 2011/0001763) in view of Ribbich et al. (US 2017/0234562) and in further view of Masuda (US 2018/0232108).
With respect to claim 2, Murakami and Ribbich et al.  teach all the limitations of claim 1 as applied above from which claim 2 respectively depend.
Murakami and Ribbich et al.  do not teach expressly that an amount of information about the state of the apparatus indicated by the second object is larger than an amount of information about the state of the apparatus indicated by the first object.
Masuda teaches an amount of information about the state of the apparatus indicated by the second object is larger than an amount of information about the state of the apparatus indicated by the first object (para [0075]).
At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to show larger than an amount of information when user is closer in the method of Murakami and Ribbich et al. 
      	The suggestion/motivation for doing so would have been that to show more detailed information to close user
Therefore, it would have been obvious to combine Masuda with Ribbich et al.  and Murakami to obtain the invention as specified in claim 2.

C.	Claim 3  is rejected under 35 USC 103 as being unpatentable over Murakami (US 2011/0001763) in view of Ribbich et al. (US 2017/0234562) and in further view of Dennis et al. (US Patent 11,115,833).
With respect to claim 3, Murakami and Ribbich et al.  teach all the limitations of claim 1 as applied above from which claim 2 respectively depend.
Murakami and Ribbich et al.  do not teach expressly that obtaining apparatus information indicative of a distance of the first number of apparatuses to the display device; and specifying the apparatus at a distance from the display device of less than a second reference distance based on the apparatus information to select the specified apparatus as the apparatus satisfying the predetermined condition.
Dennis et al. teach obtaining apparatus information indicative of a distance of the first number of apparatuses to the display device; and specifying the apparatus at a distance from the display device of less than a second reference distance based on the apparatus information to select the specified apparatus as the apparatus satisfying the predetermined condition (col. 13 lines 40-66 and col. 17 lines 34-50).

At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to select device based on distance information in the method of Murakami and Ribbich et al. 
      	The suggestion/motivation for doing so would have been that to determine placement of device.
Therefore, it would have been obvious to combine Dennis et al. with Ribbich et al.  and Murakami to obtain the invention as specified in claim 3.

D.	Claim  4 and 6 are  is rejected under 35 USC 103 as being unpatentable over Murakami (US 2011/0001763) in view of Ribbich et al. (US 2017/0234562) and in further view of Mori (US 2009/0271645).
With respect to claim 4, Murakami and Ribbich et al.  teach all the limitations of claim 1 as applied above from which claim 4 respectively depend.
Murakami and Ribbich et al.  do not teach expressly that obtaining operation histories of the first number of apparatuses; and specifying the apparatus operated in a predetermined time zone including current time based on the operation histories to select the specified apparatus as the apparatus satisfying the predetermined condition.

Mori teaches obtaining operation histories of the first number of apparatuses; and specifying the apparatus operated in a predetermined time zone including current time based on the operation histories to select the specified apparatus as the apparatus satisfying the predetermined condition (stores the pointer to the apparatus configuration information table 225 to be output (Fig. 4)) (Fig. 18, para [0232]-[0236]).

At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to select device based on histories in the method of Murakami and Ribbich et al. 
      	The suggestion/motivation for doing so would have been that to select device with specific condition.
Therefore, it would have been obvious to combine Mori with Ribbich et al.  and Murakami to obtain the invention as specified in claim 4.

With respect to claim 6, Mori teaches obtaining operation histories of the first number of apparatuses; and specifying the apparatus constantly energized based on the operation histories to select the specified apparatus as the apparatus not satisfying the predetermined condition (para [0150]).

E.	Claim 5 is rejected under 35 USC 103 as being unpatentable over Murakami (US 2011/0001763) in view of Ribbich et al. (US 2017/0234562) and in further view of Kaechi (US 2019/0009905).
With respect to claim 3, Murakami and Ribbich et al.  teach all the limitations of claim 1 as applied above from which claim 2 respectively depend.
Murakami and Ribbich et al.  do not teach expressly that obtaining apparatus information in which an installation position and a type of the installation position of each of the first number of apparatuses are associated with each other; and specifying an apparatus having the same type of installation position as a type of installation position of the display device based on the apparatus information, to select the specified apparatus as the apparatus satisfying the predetermined condition.
Kaechi teaches obtaining apparatus information in which an installation position and a type of the installation position of each of the first number of apparatuses are associated with each other; and specifying an apparatus having the same type (communication device) of installation position as a type of installation position of the display device based on the apparatus information, to select the specified apparatus as the apparatus satisfying the predetermined condition (para. [0393] and [0394]). 
At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to select device based on distance information in the method of Murakami and Ribbich et al. 
      	The suggestion/motivation for doing so would have been that to determine placement of device.
Therefore, it would have been obvious to combine Kaechi with Ribbich et al. and Murakami to obtain the invention as specified in claim 5.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randolph Chu whose telephone number is 571-270-1145.  The examiner can normally be reached on Monday to Thursday from 7:30 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/RANDOLPH I CHU/
Primary Examiner, Art Unit 2663